DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 Apr 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the inwardly directed projection" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same projection recited in claim 28 or a different projection. For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3-4, 6, 8-10, 12-21, 23-28, and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al (US 4905421, previously cited) in view of Eto et al (US 2011/0275293, previously cited), Champayne (US 3826045, previously cited), and further in view of Sulea (US 2008/0280549).
Regarding claim 27, Maier teaches a portable machine tool (1) having a disc tool (5) and a drive motor (col 3, lines 35-36; “driving motor”) which is arranged in a machine housing (elements 2, 3) for driving the disc tool to produce a rotating movement (col 3, lines 21-26) of a processing face (fig 1, flat bottom face of tool 5) of the disc tool, wherein the portable machine tool can be guided with the processing face forwards in a main working direction and laterally transversely relative to the main working direction in at least one transverse working direction for a grinding or polishing operation of a workpiece surface (the tool can be moved in any direction as it is a handheld tool), wherein the portable machine tool has, for the disc tool, a covering device (covering device 7 including elements 8, 9, 13) , which has at least one protection wall (8, 9) which is arranged upstream of at least one side face of the disc tool which extends beside the processing face with respect to the main working direction or the at least one transverse working direction in order to protect against contact with obstacles (fig 4, protection wall of covering device is upstream of side face on the left of disc tool 5), wherein the at least one protection wall of the covering device covers side flanks of the disc tool (fig 3, partially covers side flanks at top and bottom of disc as viewed in fig 3), wherein the covering device comprises a clamp, the clamp comprising a base member (41), the clamp surrounding the housing at mutually opposing sides (as shown in fig 5), wherein the base member comprises a positive locking contour, and wherein a front side of the machine housing comprises a plug-type receiving member (40) for receiving the positive locking contour of the covering device base member for releasably securing the covering device to the center of the machine housing (figs 1 and 2; receiving member 40 receives upwardly extending positive contour of base member 41) without application of the a tool to the covering device (col 7, lines 39-50; “operated by hand”). Maier does not teach the protection wall completely or substantially covering side flanks of the disc tool or having at least one recess through which the disc tool protrudes. Eto teaches a portable machine tool having a covering device (1) having at least one protection wall which completely covers side flanks of a disc tool (fig 1; walls on left and right sides of tool completely cover disc tool 26), and wherein the at least one protection wall has, with respect to a main working direction or at least one transverse working direction, at least one recess (fig 6; in front of tool in wall 34) through which the disc tool protrudes with a side edge region freely in front of an outer peripheral contour of the covering device in the region of the processing face so that an edge portion or corner region of the processing face of the disc tool, which portion or region extends as far as the side edge region is ready in a state unimpeded by the at least one protection wall for an edge-side processing operation of the workpiece surface (fig 6; [0041]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a protection wall to cover the side flanks of the disc tool of Maier and including at least one recess through which the disc tool protrudes in order to achieve the predictable result of preventing dust from scattering from the sides of the tool while allowing the disc tool to reach into a corner of the workpiece as taught by Eto ([0010], [0041]). Maier does not teach the disc tool (5) including a cushion or pad. Champayne teaches a portable machine tool including a disc tool (14) with a cushion or pad (21; col 2, lines 13-18). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use the disc tool of Champayne including a cushion or pad with machine tool of Maier in order to achieve the predictable result of providing an even abrading pressure to the workpiece. Maier does not teach two lateral members extending from the base member. Sulea teaches a portable machine tool having a covering device comprising two lateral members (20e; fig 11) extending from a base member, the two lateral members surrounding the machine housing at mutually opposing sides (fig 11). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the lateral members of Sulea to the clamp of Maier in order to provide a means to easily release the clamp by hand as taught by Sulea ([0077], [0062]). 
Regarding claim 28, Maier teaches a portable machine tool (1) having a disc tool (5) and a drive motor (col 3, lines 35-36; “driving motor”) which is arranged in a machine housing (elements 2, 3) for driving the disc tool to produce a rotating movement (col 3, lines 21-26) of a processing face (fig 1, flat bottom face of tool 5) of the disc tool, wherein the portable machine tool can be guided with the processing face forwards in a main working direction and laterally transversely relative to the main working direction in at least one transverse working direction for a grinding or polishing operation of a workpiece surface (the tool can be moved in any direction as it is a handheld tool), wherein the portable machine tool has, for the disc tool, a covering device (covering device 7 including elements 8, 9, 13) , which has at least one protection wall (8, 9) which is arranged upstream of at least one side face of the disc tool which extends beside the processing face with respect to the main working direction or the at least one transverse working direction in order to protect against contact with obstacles (fig 4, protection wall of covering device is upstream of side face on the left of disc tool 5), wherein the at least one protection wall of the covering device covers side flanks of the disc tool (fig 3, partially covers side flanks at top and bottom of disc as viewed in fig 3), wherein the covering device comprises a clamp, the clamp comprising a base member (41), the clamp surrounding the housing at mutually opposing sides (as shown in fig 5). Maier does not teach the protection wall completely or substantially covering side flanks of the disc tool or having at least one recess through which the disc tool protrudes. Eto teaches a portable machine tool having a covering device (1) having at least one protection wall which completely covers side flanks of a disc tool (fig 1; walls on left and right sides of tool completely cover disc tool 26), and wherein the at least one protection wall has, with respect to a main working direction or at least one transverse working direction, at least one recess (fig 6; in front of tool in wall 34) through which the disc tool protrudes with a side edge region freely in front of an outer peripheral contour of the covering device in the region of the processing face so that an edge portion or corner region of the processing face of the disc tool, which portion or region extends as far as the side edge region is ready in a state unimpeded by the at least one protection wall for an edge-side processing operation of the workpiece surface (fig 6; [0041]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a protection wall to cover the side flanks of the disc tool of Maier and including at least one recess through which the disc tool protrudes in order to achieve the predictable result of preventing dust from scattering from the sides of the tool while allowing the disc tool to reach into a corner of the workpiece as taught by Eto ([0010], [0041]). Maier does not teach the disc tool (5) including a cushion or pad. Champayne teaches a portable machine tool including a disc tool (14) with a cushion or pad (21; col 2, lines 13-18). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use the disc tool of Champayne including a cushion or pad with machine tool of Maier in order to achieve the predictable result of providing an even abrading pressure to the workpiece. Maier does not teach two lateral members extending from the base member. Sulea teaches a portable machine tool having a covering device comprising two lateral members (20e; fig 11) extending from a base member, the two lateral members surrounding the machine housing at mutually opposing sides (fig 11), and wherein each of the lateral members comprises a projection (18e) disposed at a free end thereof, the projection being received in a plug-type receiving member formed in the machine housing (shown in fig 11). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the lateral members and projections of Sulea to the clamp of Maier in order to provide a means to easily release the clamp by hand as taught by Sulea ([0077], [0062]). 
Regarding claim 2, Maier, as modified, teaches all the limitations of claim 27 as described above. Maier further teaches the disc tool protrudes freely counter to the main working direction backwards through a free portion of the covering device such that the covering device does not cover a rear portion of the disc tool with respect to the main working direction (rear portion of the tool, at right side as viewed in fig 4, is uncovered).
Regarding claims 3-4 and 6, Maier, as modified, teaches all the limitations of claim 28 as described above. Maier further teaches the covering device (7) is removably secured to the machine housing using securing means (col 7, lines 29-36); wherein the disc tool, when the covering device is removed, is without covering of the entire outer periphery or side edge region thereof (col 7, lines 32-36; “visible all around”); wherein the covering device can be secured to the machine housing or can be removed from the machine housing without application of a tool to the covering device (col 7, lines 45-50; “operated by hand”). 
Regarding claim 8, Maier, as modified, teaches all the limitations of claim 27 as described above. Sulea further teaches wherein on the lateral side members of the clamp, locking means (18e) for engagement with the machine housing are provided and wherein the lateral members for securing to the machine housing can be redirected away from each other ([0077]; spring elements can push lateral members away from each other). 
Regarding claims 9-10, Maier, as modified, teaches all the limitations of claim 27 as described above. Maier further teaches wherein the processing face is substantially circular (bottom face of disc 5 is circular); and wherein a gear mechanism for producing the drive movement of the disc tool is arranged between the drive motor and the disc tool (“driving gear” described col 3, lines 34-41).
Regarding claims 12-14, Maier, as modified, teaches all the limitations of claim 27 as described above. Maier, as modified by Eto, further teaches the at least one protection wall covers the disc tool with respect to the main working direction and forms the foremost portion of the portable machine tool with respect to the main working direction (Eto fig 6, left and right ends of protection wall 34 form the foremost portion of the tool); wherein, laterally beside a portion of the protection wall which frontally covers the disc tool in the main working direction, at least one corner region of the processing face protrudes through the at least one recess in front of the outer peripheral contour of the covering device (Eto fig 6; corner of disc tool protrudes through recess laterally next to the ends of the protection wall 34); wherein the processing face has a corner or tip which protrudes with respect to the main working direction and which protrudes forwards through the at least one recess of the covering device in the main working direction (Eto fig 6).
Regarding claim 15, Maier, as modified, teaches all the limitations of claim 1 as described above. Maier further teaches the disc tool comprises a carrier plate (element 5 carries grinding material) which is driven by the drive motor (col 3, lines 40-46).
Regarding claim 16, Maier, as modified, teaches all the limitations of claim 15 as described above. Maier, as modified by Champayne, further teaches the disc tool comprises a carrier plate (Champayne element 23) having a retention face (Champayne fig 2, bottom face), the cushion or pad (21) of the disc tool being secured to the retention face for securing a grinding means (24) thereto (col 2, lines 13-22). 
Regarding claims 17-21, Maier, as modified, teaches all the limitations of claim 1 as described above. Maier further teaches the machine housing (elements 2 and 3) does not protrude in front of an outer peripheral contour of the covering device or the processing face of the disc tool in the main working direction or the at least one transverse direction (shown in fig 3); wherein a handle element (6) is securely connected to the machine housing or is integral with the machine housing (fig 3); wherein the at least one recess forms a single recess of the covering device (shown in fig 6 of Eto); wherein the covering device has an arrangement with at least two or more recesses which are arranged beside each other in a row direction (as broadly claimed, free portion in the rear of the covering device is formed by a recess and the recess in the front (when modified by the teachings of Eto) are arranged in a row direction); and wherein a rear portion of the machine housing with respect to the main working direction protrudes to the rear over the processing face of the disc tool counter to the main working direction (fig 3).
Regarding claims 23-26, Maier, as modified, teaches all the limitations of claim 27 as described above. Maier further teaches the covering device has at least one through-opening (12) which is used for the influx of external air at an extraction connection of the portable machine tool (col 4, lines 3-6); wherein the at least one protection wall of the covering device covers the disc tool laterally with respect to the main working direction or with respect to the at least one transverse working direction and does not cover it at the rear (fig 3); wherein the geometry of the envelope or the outer peripheral contour of the covering device, with the exception of in the region of the at least one recess, corresponds to the geometry of the outer peripheral contour of the processing face of the disc tool (fig 3; both are circular); and wherein the geometry of the envelope or the outer peripheral contour of the covering device, with the exception of in the region of the at least one recess, is substantially circular (fig 3).
Regarding claim 30, Maier, as modified, teaches all the limitations of claim 28 as described above. Maier further teaches wherein a gear mechanism is arranged between the drive motor and the disc tool, the gear mechanism producing a rotating movement of the disc tool (described col 3, lines 34-41). 
Regarding claim 31, Maier, as modified, teaches all the limitations of claim 28 as described above. Maier further teaches the base member (41) comprises a positive locking contour, and wherein a front side of the machine housing comprises a plug-type receiving member (40) for receiving the positive locking contour of the covering device base member for releasably securing the covering device to the center of the machine housing (figs 1 and 2; receiving member 40 receives upwardly extending positive contour of base member 41) without application of the a tool to the covering device (col 7, lines 39-50; “operated by hand”).
Regarding claims 32-34, Maier, as modified, teaches all the limitations of claim 28 as described above. Sulea further teaches each of the lateral members of the covering device further comprises an inwardly directed guiding contour (26e) extending from the base member to an inwardly directed projection (as best understood (see 112b rejection above), they extend toward the sides of the housing which receive them; fig 11), each of the inwardly directed contours being received in a guiding receiving member formed in the machine housing (as shown in fig 11); wherein the lateral members are configured to be resiliently movable toward and away from each other ([0077]); and wherein each of the lateral members projections (18e) comprises an inwardly directed locking projection having an inclined introduction member (as shown in fig 11).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier, Eto, Champayne, and Sulea as applied to claim 10 above, and further in view of Tiede et al (US 2005/0079808, previously cited).
Regarding claim 11, Maier teaches all the elements of claim 10 as described above. Maier does not teach switching between eccentric, oscillating, hypercycloid or rotating drive movement. Tiede teaches a portable machine tool including a gear mechanism (78, 80) which can be switched between eccentric movement and hypercycloid movement of the disc tool ([0036]; small eccentric rotation switched to superposed hypercycloid movement). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a switch for different movement types on the tool of Maier in order to allow the tool to provide multiple machining processes, such as coarse and fine as taught by Tiede ([0036]). 
Claims 29 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier Eto, Champayne, and Sulea as applied to claim 28 above, and further in view of Bosten (US 2002/0016143, previously cited).
Regarding claim 29, Maier, as modified, teaches all the limitations of claim 28 as described above. Maier does not teach the processing face is substantially triangular or rectangular. Bosten teaches a portable machine tool having a processing face (58) which is substantially triangular (fig 12, triangular front and back corners). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a triangular processing face in the tool of Maier in order to achieve the predictable result of enabling the tool to more effectively sand into the corner of a workpiece as taught by Bosten ([0032-0033]).
Regarding claim 22, Maier, as modified, teaches all the limitations of claim 29 as described above. Maier further teaches the at least one protection wall of the covering device extends as far as the processing face (fig 2; see side wall 8, 9 extending as far as the processing face of the disc tool 5). 
Response to Arguments
Applicant's arguments filed 19 Apr 2022 have been fully considered but they are not persuasive. Applicant argues that the cover of Maier does not clamp to the tool with the claimed lateral members. However, the newly cited Sulea is provided to teach these limitations as detailed in the rejection above. Applicant further argues that Maier does not teach the claimed plug member. Examiner respectfully disagrees. As broadly claimed, element 41 of Maier can be considered a clamp with a positive locking contour which is received by the housing at receiving member 40 as discussed in the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0056896 is cited to show another example of a similar covering device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723   

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723